United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Angola, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-279
Issued: August 12, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 19, 2009 appellant filed a timely appeal from an October 19, 2009 decision
of the Office of Workers’ Compensation Programs. Under 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained left hip, left leg and lower
back injuries in the performance of duty.
FACTUAL HISTORY
Appellant, a 56-year-old postmaster, filed a traumatic injury claim for benefits on
February 28, 2008 alleging a popping sensation in her left hip while lifting a tub of flat mail on
February 27, 2008. She further alleged that her left leg gave out later that day while she was
descending a flight of stairs.

On March 7, 2008 the Office advised appellant that she needed to submit additional factual
and medical evidence in support of her claim. It provided her 30 days to submit the requested
information.
In a February 28, 2008 report, Dr. Kelly Miller, a chiropractor, diagnosed sacral vertebral
subluxation with associated sprain/strain of pelvic girdle muscles, muscle spasm and sciatica.1
On April 3, 2008 she documented her course of treatment throughout March 2008. Appellant
did not undergo x-ray tests during these examinations.
In a decision dated April 11, 2008, the Office denied appellant’s claim finding that the
evidence was not sufficient to establish a left hip or left leg injuries on February 27, 2008.
On January 7, 2009 Dr. James P. Fitzgerald, Board-certified in orthopedic surgery, stated
that appellant had experienced difficulty with pain in her left hip since the February 27, 2008
work incident. He advised that the pain was predominantly on the lateral side of her hip and
occasionally radiated into her thigh. Appellant continued to be active in spite of her pain.
Dr. Fitzgerald noted that she was able to walk without difficulty and had excellent range of
motion in the left hip with good straight leg raise and no obvious atrophy, however, she was
exquisitely tender over the superior portion of her greater trochanter. He reviewed x-rays taken
six months before and advised that they showed no significant degenerative changes.
Dr. Fitzgerald diagnosed trochanteric bursitis and administered a cortisone injection to
ameliorate pain.
In a March 4, 2009 report, Dr. Fitzgerald advised that the injection he administered in
January 2009 did not provide relief. Appellant continued to complain of left hip pain which
extended into the buttock, thigh and down to the left foot, in addition to numbness and tingling.
Dr. Fitzgerald was unaware that appellant’s injury had occurred at work; however, he now
considered this to be a workers’ compensation issue. On examination appellant appeared to be
neurologically intact with less tenderness over the greater trochanter and a very positive straight
leg raise. Dr. Fitzgerald found that appellant had a ruptured disc, most probably L5-S1 on the
left. He stated that appellant’s injury was definitely work related, although she was not currently
disabled from her work. Dr. Fitzgerald recommended that appellant undergo a magnetic
resonance imaging (MRI) scan and referred her to a neurosurgeon.
In a March 12, 2009 report, Dr. Ryan P. Den Haese, neurosurgeon, stated that appellant
had lumbar degenerative disc disease with vacuum disc phenomenon at L4-5, sacroiliac joint
pain and lumbar radiculopathy to the left lower extremity. Appellant rated her complaints of
pain as 6 out of 10 in severity. Dr. Den Haese noted complaint of numbness and pain radiating
down the posterolateral aspect of the left leg into the lateral aspect of the foot, into the first and
second digits, with hip joint pain in her buttock and gluteal region, minimal pain on palpation of
her hips and severe pain to deep palpation of the S1 joint. He advised that appellant’s range of
motion was somewhat limited in her back and was accompanied by pain. Dr. Den Haese noted
that standing, lifting, bending and sitting exacerbated her symptoms. He stated that x-rays of

1

Dr. Miller is not listed as the chiropractor of record in these reports. Appellant identified Dr. Miller as her
treating chiropractor for this period during the July 17, 2009 hearing.

2

May 14, 2008 showed vacuum disc phenomena at L4-5, severe loss of disc height and
degenerative disc disease at L3-4 with slight retrolisthesis.
By letter dated March 23, 2009, appellant’s attorney requested an oral hearing, which was
held on July 17, 2009.
In a March 26, 2009 report, Dr. Fitzgerald advised that appellant continued to experience
pain in her low back, buttock and into the hip region with occasional numbness that extended
down into her leg. He initially considered her condition to be trochanteric bursitis; but after
observing that she did not respond to treatment, he concluded that she had a disc pathology, most
probably at L5-S1 on the left. Dr. Fitzgerald advised that appellant’s present problems were the
direct result of her claimed employment injury. He noted that she had experienced symptoms
throughout this time period.
In an x-ray report dated May 14, 2008, Dr. Russell Elwell, a Board-certified radiologist,
stated that the left hip joint was unremarkable, with no fracture or dislocation in the left hip. He
advised that lumbar x-rays showed severe diffuse degenerative disc disease with severe
intervertebral disc height loss, discogenic endplate sclerosis and endplate osteophytes.
Appellant submitted records documenting chiropractic treatment from September 2003
through July 2008. She also submitted physical therapy records dated May 2008 to May 2009.
In an October 19, 2009 decision, an Office hearing representative affirmed the April 11,
2008 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, the Office must first be determined whether a “fact of injury” has been
established. First, the employee must submit sufficient evidence to establish that he or she
actually experienced the employment incident at the time, place and in the manner alleged.5
2

5 U.S.C. § 8101 et seq.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

John J. Carlone, 41 ECAB 354 (1989).

3

Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.6
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.7
An award of compensation may not be based on surmise, conjecture or speculation.
Neither, the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.8 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS
The Office accepted that appellant lifted a tub of flat mail on February 27, 2008. The
question of whether an employment incident caused a personal injury can only be established by
probative medical evidence.9 Appellant has not submitted sufficient medical evidence to establish
that the February 27, 2008 employment incident caused her back or leg conditions.
The reports from Dr. Miller, a chiropractor, diagnosed sacral vertebral subluxation with
associated sprain/strain of pelvic girdle muscles, muscle spasm and sciatica. These reports are
not considered as probative medical evidence under section 8101(2), as the chiropractor did not
diagnosis subluxation based on x-rays.10 The records of Dr. Miller do not support that he
obtained an x-ray to support the diagnosis he provided. In addition, the reports from a physical
therapist are of no probative medical value. A physical therapist is not a physician as defined
under section 8101(2).11
Appellant submitted reports from Dr. Fitzgerald and Dr. Den Haese. On January 7, 2009
Dr. Fitzgerald diagnosed trochanteric bursitis based on her history of experiencing left hip pain
since the February 27, 2008 work incident. He stated that x-rays taken six months prior had
demonstrated no significant degenerative changes. Dr. Fitzgerald administered a cortisone
injection to appellant in January 2009 but it did not provide relief. Following further medical
review he considered appellant’s condition to be a ruptured disc at L5-S1 on the left.
Dr. Fitzgerald referred appellant to Dr. Den Haese, a neurosurgeon, who diagnosed lumbar
degenerative disc disease with vacuum disc phenomenon at L4-5, sacroiliac joint pain and
6

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(ee).

7

See Joe T. Williams, 44 ECAB 518, 521 (1993).

8

Id.

9

Carlone, supra note 5.

10

See 5 U.S.C. § 8101(2) (the term physician includes chiropractors only to the extent that their reimbursable
services are limited to treatment consisting of manual manipulation of the spine to correct a subluxation as
demonstrated by x-ray to exist and subject to regulation by the Secretary).
11

Id.; A.C., 60 ECAB ___ (Docket No. 08-1453, issued November 18, 2008).

4

lumbar radiculopathy to the left lower extremity. He noted that numbness and pain radiating
down the posterolateral aspect of appellant’s left leg into with left hip joint pain in her buttock
and gluteal region, minimal pain on palpation of her hips, stiffness and severe pain to deep
palpation of the S1 joint. Dr. Den Haese advised that x-rays from May 14, 2008 showed vacuum
disc phenomena at L4-5, severe loss of disc height and degenerative disc disease at L3-4 with
slight retrolisthesis. On March 26, 2009 appellant continued to complain of low back, buttock,
hip pain and numbness radiating into the left leg. Dr. Den Haese stated that he had changed his
diagnosis from trochanteric bursitis to a left-sided L5-S1 pathology based on her responses to his
prescribed courses of treatment and her consistent symptomatology since the February 27, 2008
work incident.
Although Dr. Fitzgerald and Dr. Den Haese provided diagnoses of appellant’s condition,
they did not adequately address how her back or leg conditions were causally related to the
February 27, 2008 work incident. In assessing medical evidence, the weight of such evidence is
determined by its reliability, its probative value and its convincing quality; the opportunity for
and thoroughness of examination, the accuracy and completeness of the physician’s knowledge
of the facts and medical history, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion, are facts which determine the weight to be given
to each individual report.12 The medical reports of record do not explain how picking up a tub of
mail would cause or contribute to either the left hip symptomatology or aggravate the degenerative
disc disease of her lumbar spine. There is insufficient rationalized evidence in the record that
appellant’s left hip, leg or low back conditions are work related. Appellant failed to provide fully
rationalized, probative medical opinion relating her current condition to any factors of her
employment.
The Office advised appellant of the evidence required to establish her claim; however, she
failed to submit such evidence. Appellant did not provide a medical opinion which describes or
explains the medical process through which the February 27, 2008 incident would have caused the
claimed condition. Accordingly, she did not establish an injury on that date. The Office properly
denied her claim for compensation.
CONCLUSION
The Board finds that appellant failed to establish that she sustained injuries to her left hip,
left leg or low back on February 27, 2008.

12

Michael S. Mina, 57 ECAB 379 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the October 19, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: August 12, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

